Case 8:21-cv-00190-JLS-KES Document 1 Filed 01/27/21 Page 1 of 9 Page ID #:1




 1 S. Frank Harrell, Esq   SBN 133437
     sharrell@lynberg.com
 2   Jesse K. Cox, Esq. SBN 285218
     jcox@lynberg.com
 3   LYNBERG & WATKINS
     A Professional Corporation
 4   1100 Town & Country Road, Suite 1450
     Orange, California 92868
 5   (714) 937-1010 Telephone
     (714) 937-1003 Facsimile
 6

 7 Attorneys for Defendants COUNTY OF ORANGE, KEITH FRANKLIN, and
     EVER ZELAYA
 8

 9
                           UNITED STATES DISTRICT COURT
10
                  CENTRAL DISTRICT COURT OF CALIFORNIA
11
     MATHEW RENDON, Individually,                 CASE NO. 8:21-cv-00190
12

13              Plaintiff,
                                                  NOTICE OF REMOVAL OF
14        vs.                                     CIVIL ACTION UNDER 28
                                                  U.S.C. § 1441(b) (FEDERAL
15                                                QUESTION JURISDICTION)
     COUNTY OF ORANGE, KEITH S.
16 FRANKLIN; I ZUMAR; EVER I.                     [Removed from Orange County
     ZELAYA; and DOES 1       30, Inclusive       Superior Court, Case No. 30-2020-
17                                                01145121-CU-CR-CJC]
18              Defendants.                       [Related to 8:18-cv-01835-JLS-
                                                  KES]
19
                                                  [Federal Question Jurisdiction: 28
20                                                U.S.C. §§ 1331; Removal: 28 U.S.C.
                                                  §§ 1441, 1446; Supplemental
21                                                Jurisdiction: 28 U.S.C. § 1367]
22                                                [Civil Case Cover Sheet and
                                                  Certificate of Interested Parties Filed
23                                                Concurrently Herewith]
24

25

26

27

28
                                              1
      NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441(b)
                  (FEDERAL QUESTION JURISDICTION)
Case 8:21-cv-00190-JLS-KES Document 1 Filed 01/27/21 Page 2 of 9 Page ID #:2




 1        TO THE CLERK OF THE ABOVE-REFERENCED COURT:
 2 PLEASE TAKE NOTICE that on this date, based on the allegations of Plaintiff

 3                                       First Amended Complaint, Defendants
 4 COUNTY OF ORANGE, KEITH FRANKLIN, AND EVER ZELAYA (collectively

 5                                            -entitled action from the Superior Court of
 6 the State of California for the County of Orange to the United States District Court

 7 for the Central District of California, Southern Division, pursuant to 28 U.S.C. §§

 8 1331, 1367, 1441, and 1446. Defendants remove this civil action based on the

 9 following.

10        1.     On or about October 10, 2018, Plaintiff commenced an action in the
11 United States District Court for the Central District of California entitled Mathew

12 Rendon v. County of Orange, et al., Case No. 8:18-cv-01835-JLS-KES (now

13 terminated). In that case, Plaintiff made allegations that he was abused while

14 incarcerated at the Orange County Jail in 2018 and in February 2019. Specifically,

15

16

17                                                        eputy inserted a finger into his
18

19 alleged his safety and the safety of his then girlfriend was threatened if Plaintiff

20 complained of these alleged abuses. From this factual predicate, Plaintiff asserted

21 various federal civil rights claims pursuant to 42 U.S.C. § 1983 against Defendants

22 County of Orange, former Sheriff Sanda Hutchens, and Sheriff Don Barnes. In that

23 action, Plaintiff also purported to sue various individual defendants, including a

24                                           . On January 3, 2020, the Honorable
25 Josephine L. Staton entered an order dismissing the above-referenced action against

26 Defendants County of Orange, former Sheriff Hutchens, and Sheriff Barnes with

27 prejudice. (See, Case No. 8:18-cv-01835-JLS-KES

28 March 31, 2020, Judge Staton entered an order dismissing the above-referenced
                                               2
      NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441(b)
                  (FEDERAL QUESTION JURISDICTION)
Case 8:21-cv-00190-JLS-KES Document 1 Filed 01/27/21 Page 3 of 9 Page ID #:3




 1 action against individual but unserved defendants, including the previously unserved

 2                                         . (See, Case No. 8:18-cv-01835-JLS-KES,
 3 Dkt. 78, Exhibit        Having previously dismissed the County, former Sheriff
 4 Hutchens, and Sheriff Barnes with prejudice                                          -
 5 operative Second Amended Complaint dismissed in its entirety. (See, Case No.

 6 8:18-cv-01835-JLS-                                . On April 7, 2020, Judge Staton
 7 entered judgment against Plaintiff on Case No. 8:18-cv-01835-JLS-KES. (See,

 8 Case No. 8:18-cv-01835-JLS-KES, Dkt. 80                 C
 9        2.    After complete dismissal of his prior federal action, on or about May
10 26, 2020, Plaintiff commenced an action in the Superior Court of the State of

11 California for the County of Orange, Case No. 30-2020-01145121-CU-CR-CJC,

12 entitled Mathew Rendon v. County of Orange. A copy of the file-stamped version

13 of the Complaint filed by Plaintiff on May 26, 2020 is attached hereto as Exhibit

14                    June 26, 2020, the Superior Court issued and filed a Summons on
15 Plaintiff s Complaint. The Summons is attached hereto

16        3.    On or about August 12, 2020, Plaintiff filed a First Amended
17 Complaint in the Superior Court of the State of California for the County of Orange,

18 Case No. 30-2020-01145121-CU-CR-CJC. A copy of the file-stamped version of

19 the First Amended Complaint filed by Plaintiff on August 12, 2020 is attached

20                         On or about November 30, 2020, the Superior Court issued
21                                     First Amended Complaint. That Summons is
22 attached hereto as Exhib

23        4.    Plaintiff personally served Defendants County of Orange, Keith S.
24 Franklin, and Ever I. Zelaya on December 28, 2020, by hand-delivering copies of

25 Summonses and the First Amended Complaint from his Superior Court action at the

26 office of the Clerk of the Board of Supervisors

27 Department. Proofs of Service of Summons memorializing service on the County,

28 Keith S. Franklin, and Ever I. Zelaya are atta
                                              3
      NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441(b)
                  (FEDERAL QUESTION JURISDICTION)
Case 8:21-cv-00190-JLS-KES Document 1 Filed 01/27/21 Page 4 of 9 Page ID #:4




 1        5.
 2                                                     employed by the Orange County
 3

 4        6.                First Amended Complaint alleges the following causes of
 5 action:

 6              (1)                                     EXCESSIVE FORCE
 7                    VIOLATION OF 1st & 4th
 8                    4/1/18 10/31/18 against Defendants County of Orange, Keith S.
 9                    Franklin, I. Zumar, Ever Zelaya and Does 1-10;
10

11              (2)                                     EXCESSIVE FORCE
12                    VIOLATION OF 1st & 4th
13                    2/9/19 2/10/19 against Defendants County of Orange, Keith S.
14                    Franklin, I. Zumar, Ever I. Zelaya, and Does 1 - 20;
15

16              (3)
17                    4/1/18 10/31/18 against Defendants County of Orange, Keith S.
18                    Franklin, I. Zumar, Ever I. Zelaya, and Does 1 -10;
19

20              (4)
21                                                              2/10/19 against
22                    Defendants County of Orange, Keith S. Franklin, I. Zumar, Ever I.
23                    Zelaya, and Does 1 - 20;
24

25              (5)                                                          ION OF
26                                                                   2/10/19 against
27                    Defendants County of Orange, Keith S. Franklin, I. Zumar, Ever I
28                    Zelaya.
                                                 4
      NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441(b)
                  (FEDERAL QUESTION JURISDICTION)
Case 8:21-cv-00190-JLS-KES Document 1 Filed 01/27/21 Page 5 of 9 Page ID #:5




 1 (See generally, First                                     .
 2        7.     The first date upon which Defendants received service of process was
 3 on December 28, 2020, as discussed in Paragraph 4, above. Removal on behalf of

 4 the served Defendants is timely under 28 U.S.C.

 5 Removal was filed within 30 days of December 28, 2020.

 6        8.     This action is a civil action of which this Court has original jurisdiction
 7 under 28 U.S.C. § 1331, and is one which may be removed to this Court by

 8 Defendants pursuant to the provisions of 28 U.S.C. § 1441, in that it arises under the

 9 United States Constitution and federal statutes. Specifically, Plaintiff s First

10 Amended Complaint seeks relief pursuant to 42 U.S.C. § 1983 for alleged violations

11 of rights secured by the First and Fourth Amendments to the United States

12 Constitution.

13        9.     Plaintiff asserts his First and Second Causes of Action against
14 Defendants County, Franklin, and Zumar through 42 U.S.C. § 1983, for alleged

15 violations of First and Fourth Amendment rights. (See generally

16 Complaint for Damages, p. 4,                              y, Plaintiff alleges that
17   beginning in approximately April 2018 and on a total of seven occasions following
18 every 2 or 3 weeks, [Plaintiff] was beaten while in chains in the jail elevator.       (See,
19 First Amended Complaint, pp. 4-                      He claims these beatings were
20 in retaliation for Plaintiff s criminal conduct as the BB Gun Bandit.        (Id.).
21 Plaintiff claims he was Pre-Trial Detainee at the time of the beatings, and that

22 the beatings occurred while the power was out, leading the guards to believe

23 there were no working cameras so they could beat [Plaintiff] with impunity.           (Id.).
24 Plaintiff claims that when he complained about these beatings, Deputies Franklin,

25 Zumar, Zeyala and Does 1-20 told [Plaintiff] he was going to go to [Plaintiff s]

26 home in South County and rape his wife, if he continued to complain about his

27 beatings or if he made inmate grievances about his beatings.      (Id.). Plaintiff
28 further alleges that on or about February 9, 2019 or February 10, 2019, he was
                                               5
      NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441(b)
                  (FEDERAL QUESTION JURISDICTION)
Case 8:21-cv-00190-JLS-KES Document 1 Filed 01/27/21 Page 6 of 9 Page ID #:6




 1   subjected to a strip search which included sexual assaults by Keith S. Franklin, I.
 2 Zumar, Ever I. Zelaya and DOES 1 through 20, who brutally squeezed [Plaintiff s]

 3 testicles, and injected a finger into [Plaintiff s] anus.     (See, First Amended
 4 Complaint, p.                   . According to Plaintiff, [s]aid conduct by said
 5 defendants constituted violations of the plaintiff s rights under the First Amendment

 6 (right to petition / freedom of speech) and the Fourth Amendment (unreasonable /

 7 excessive force) to the United States Constitution.         (See, First Amended Complaint,
 8 pp. 4-5, Exhibit F ). Plaintiff alleges that he suffered great physical harm, mental

 9 and emotional injuries, pain and suffering.      (See, First Amended Complaint, pp. 4-
10 5, Exhibit F ). He claims he

11                          (See, First Amended Complaint                              .
12         10.               Third, Fourth and Fifth Causes of Action seek relief pursuant
13 to California law. (See generally, First Amended Complaint, pp. 6-

14

15 jurisdiction pursuant to 28 U.S.C. § 1367. See, Brady v. Brown, 51 F.3d 810, 816

16                                                                                         l claim
17

18

19                                                                                         ,
20

21 citations omitted).

22         11.   All served defendants join in and consent to removal. See, 28 U.S.C. §
23 1446(b)(2)(A).

24         12.   Although the entire action may be removable in the circumstances here
25 involved, pursuant to 28 U.S.C. § 1441(c)(2) the Court may sever the claims not

26 within the original or supplemental jurisdiction of the district court (under 28 U.S.C.

27 § 1441(c)(1)) and remand the severed claims to the State Court from which removal

28 was sought and obtained.
                                                6
      NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441(b)
                  (FEDERAL QUESTION JURISDICTION)
Case 8:21-cv-00190-JLS-KES Document 1 Filed 01/27/21 Page 7 of 9 Page ID #:7




 1          13.   Removal to this Court is proper under 28 U.S.C. § 1441 because the
 2 Complaint and operative First Amended Complaint were filed in the Superior Court

 3 of the State of California for the County of Orange, and this U.S. District Court for

 4 the Central District of California in the Southern Division is the U.S. District Court

 5 for the district and division in which this action is pending. Moreover, as

 6                                                  -filed Civil Case Cover Sheet,
 7 concurrently-filed Notice of Related Case Pursuant to Local Rule 83-1.3, and as

 8

 9                                             8:18-cv-01835-JLS-KES. (See, e.g., First
10 Amended Complaint, pp. 4-

11          14.   The jurisdictional allegations of this Notice were true at the time the
12 state court action was commenced against Defendants and remain true as of the date

13 of filing of this Notice of Removal.

14          15.   A copy of this Notice of Removal will be filed with the Superior Court
15 of the State of California for the County of Orange and served upon all adverse

16 parties as required by 28 U.S.C. § 1446(d), and an appropriate notice of compliance

17 with 28 U.S.C. Section 1446(d) also shall be served and filed in the above-entitled

18 Court.

19          16.   By virtue of this Notice of Removal, Defendants do not waive their
20 rights to assert any claims, defenses, or other motions permitted under the Federal

21 Rules of Civil Procedure. Further, Defendants reserve the right to submit additional

22 evidence and assert supplemental grounds in support of removal as appropriate in

23 future circumstances.

24          17.   Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings,
25 orders, and other papers or exhibits of every kind filed and/or served on Defendants,

26 or otherwise available on the docket in the state court action are attached here, as

27 follows:

28                Exhibit        Original Complaint filed in Superior Court action, Case
                                                7
      NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441(b)
                  (FEDERAL QUESTION JURISDICTION)
Case 8:21-cv-00190-JLS-KES Document 1 Filed 01/27/21 Page 8 of 9 Page ID #:8




 1              No. 30-2020-01145121-CU-CR-CJC
 2              Exhibit      Summons on original Complaint issued in Superior Court
 3              action, Case No. 30-2020-01145121-CU-CR-CJC
 4              Exhibit      First Amended Complaint filed in Superior Court action,
 5              Case No. 30-2020-01145121-CU-CR-CJC
 6              Exhibit      Summons on First Amended Complaint issued in
 7              Superior Court action, Case No. 30-2020-01145121-CU-CR-CJC
 8              Exhibit      Proofs of Service of Summonses regarding service of
 9              First Amended Complaint on Defendants County of Orange, Keith
10              Franklin, and Ever Zumar in Superior Court action, Case No. 30-2020-
11              01145121-CU-CR-CJC
12              Exhibit     Civil Case Cover Sheet filed in Superior Court action,
13              Case No. 30-2020-01145121-CU-CR-CJC
14                           Payment Receipt for filing original Complaint in Superior
15              Court action, Case No. 30-2020-01145121-CU-CR-CJC
16                           Notice of Case Assignment in Superior Court action,
17              Case No. 30-2020-01145121-CU-CR-CJC
18                           Notice of Hearing regarding Mandatory Settlement
19              Conference in Superior Court action, Case No. 30-2020-01145121-CU-
20              CR-CJC
21                            Notice of Hearing regarding Jury Trial in Superior Court
22              action, Case No. 30-2020-01145121-CU-CR-CJC
23                           Notice of Rejection of Electronic Filing regarding a
24                                                                  Case No. 30-
25              2020-01145121-CU-CR-CJC
26

27              action, Case No. 30-2020-01145121-CU-CR-CJC
28 / / /
                                            8
      NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441(b)
                  (FEDERAL QUESTION JURISDICTION)
Case 8:21-cv-00190-JLS-KES Document 1 Filed 01/27/21 Page 9 of 9 Page ID #:9




 1            18.      Additionally, and pursuant to Central District Local Rule 3.1, a
 2 completed Civil Case Cover Sheet and Certificate of Interested Parties have been

 3 filed with the Court.

 4            WHEREFORE, Defendants respectfully request that this civil action be
 5 removed from the Superior Court of the State of California for the County of Orange

 6 to the above-entitled court. Should the Court be inclined to remand this action,

 7 Defendants respectfully request the Court first issue an order to show cause as to

 8 why the case should not be remanded, as an order remanding a case to state court is

 9 not reviewable. See, 28 U.S.C. § 1447(d). Such an order would permit Defendants

10 the ability to cure any technical defect in this Notice of Removal and to submit

11 additional evidence and/or arguments as the Court may request in support of

12 removal of the state court action to the Federal District Court for the Central District

13 of California            Southern Division.
14 DATED: January 27, 2021                             Respectfully submitted,
15                                                     LYNBERG & WATKINS
                                                       A Professional Corporation
16

17
                                                 By:
18                                                     S. FRANK HARRELL
                                                       JESSE K. COX
19                                                     Attorneys for Defendants
                                                       COUNTY OF ORANGE, KEITH
20                                                     FRANKLIN, and EVER ZELAYA
21   4831-8387-8105, v. 1

22

23

24

25

26

27

28
                                                        9
       NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441(b)
                   (FEDERAL QUESTION JURISDICTION)
